MEMORANDUM **
Appellant Jerrod Booth, an Arizona state prisoner, appeals pro se the district court’s judgment sua sponte dismissing his 42 U.S.C. § 1983 action alleging that the officers of the Arizona Department of Corrections misclassified his security status. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals under 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court did not err in dismissing Plaintiffs action because administrative transfers of prisoners are well within the terms of confinement ordinarily contemplated by a prison sentence and do not infringe on any liberty interest protected by the due process clause. See Lucero v. Russell, 741 F.2d 1129, 1129-30 (9th Cir.1984). Thus, the district court properly dismissed this case for failure to state a claim under 28 U.S.C. § 1915. See id. §§ 1915A(a), (b)(1), (b)(2).
Furthermore, the district court did not abuse its discretion in denying Plaintiffs motion for reconsideration, because Plaintiff did not present newly discovered evidence, an intervening change in controlling law, or show that the district court committed clear error. See School Disk No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.